DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted 7/27/22on was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 27 and 31: each recites “a first portion…being cylindrical and having a first diameter…a second portion…being cylindrical and having a second diameter…wherein the first diameter and the second diameter are the same”; however, this language is not present in applicant’s originally filed disclosure. While the disclosure provides support for these portions to be cylindrical, it does not provide any support for the diameter of the first portion and second portion to be equal as applicant now attempts to claim. This is a new matter rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2014121444-IDS cited) in view Baker (US 7140061). 
Claims 1, 12, 27, and 32: Tamaki discloses a silicone makeup/smudge brush (see Figs 1-3) comprising: a first head portion (11) comprising a first dipping end and a connection end, a surface layer of the first dipping end being a silicone rubber [0011 & 0026] material layer that can be dipped in eye shadow if so desired; a second head portion (12) comprising a second dipping end and a surface layer of the second dipping end being a silicone rubber material [0011 & 0026]; a single rod (10) including a first protrusion (element 10 is a protrusion, see Fig 1) on an outer side wall of the rod (see Figs 1-3). A first end of the rod is directly connected with the connection end of the first head portion (see Figs 1-3), and a second end of the rod directly opposite the first end is directly connected to the second head portion with the single rod continuously extending from the first end to the second end and the protrusion extends from the first end to the second end of the rod so the protrusion is also located half-way between the first end and the second end of the rod and the rod is also made of silicone rubber [0011 & 0026] (see Figs 1-3). Tamaki discloses that the rod can take on a cylindrical shape [0040-0041] or any other shape [0032] and that the entire rod has a constant diameter so a first portion and second portion of the rod would have the same diameter. 
Tamaki discloses the invention essentially as claimed except for the handle including a central annular protrusion with a larger diameter than the rest of the handle and a holding tube including a second protrusion formed on a sidewall of the holding tube, the holding tube being sleeved on the outer side wall of the rod in a direction of an extension line of the rod between the first head portion and the second head portion without extending over the first dipping end of the first head portion and being at a fixed position relative to the rod via a friction/interference fitting with the first and second protrusions having a same protruding direction and being annular. 
Baker, however, teaches that it is old and well-known to provide brush handles as cylindrical and with an annular protrusion (24; Col 2, 60-67) halfway down the handle between its two ends (Col 2, 59-Col 3, 5), as well as to provide these brush handles with a flexible holding tube (12; Col 3, 14-30) that can interference fit over the central protrusion (Col 3, 14-30 & 42-60) and the holding tube (12) can be optionally slid over the brush applicator when the brush applicator is not in use in order to protect the bristles when the applicator is not in use (Col 3, 30-42; see Fig 1). When the flexible holding tube is stretched to fit over the central annular protrusion of the handle, the holding tube has a second protrusion formed on its sidewall and friction/interference fitting over the first annular protrusion of the handle in a fixed position which also requires the holding tube have an inner diameter less than the outer diameter of the rod to provide for this interference fitting. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of Tamaki, by providing the handle as cylindrical with an annular protrusion in a center of the handle and this protrusion having a diameter greater than the cylindrical portion of the handle extending on either side of the protrusion and being equal and a flexible holding tube that interference fits over the annular protrusion in view of Baker in order to allow a user to optionally cover either of the applicators when the other applicator is in use thereby protecting the applicator not being used and to enable easier gripping of the handle during use. 
Claims 21 and 28: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. 
Claims 22 and 29: the proposed modification results in the first protrusion being the only protrusion on the rod and the rod including a first cylindrical portion extending between the first protrusion and the first rod end and having a first diameter illustrated as equal to a diameter of a second cylindrical portion extending between the second end of the rod and a second end of the first protrusion with the protrusion having a diameter greater than the first and second diameters of the first and second cylindrical portions, respectively, because the proposed modification is to provide the rod/handle portion of Tamaki with the shape/arrangement disclosed by Baker and Baker teaches two smaller diameter cylindrical portions of the handle projecting from both ends of the first protrusion (see Fig 1). So the proposed modification teaches these limitations. 
Claims 23 and 30: the proposed modification results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker. 
Claims 24: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. The proposed modification also results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker.
Claims 25-26 and 31: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. The proposed modification also results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker. The proposed modification also results in the first protrusion being the only protrusion on the rod and the rod including a first cylindrical portion extending between the first protrusion and the first rod end and having a first diameter and a second cylindrical portion extending between the second end of the rod and a second end of the first protrusion with the protrusion having a diameter greater than the first and second diameters of the first and second cylindrical portions, respectively, because the proposed modification is to provide the rod/handle portion of Tamaki with the shape/arrangement disclosed by Baker and Baker teaches two smaller equal diameter cylindrical portions of the handle projecting from both ends of the first protrusion (see Fig 1). So the proposed modification teaches these limitations.
Claim(s) 1, 12, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2014121444-IDS cited) in view Baker (US 7140061) and Gueret (US 20050019084). 
Claims 1, 12, 27, and 32: Tamaki discloses a silicone makeup/smudge brush (see Figs 1-3) comprising: a first head portion (11) comprising a first dipping end and a connection end, a surface layer of the first dipping end being a silicone rubber [0011 & 0026] material layer that can be dipped in eye shadow if so desired; a second head portion (12) comprising a second dipping end and a surface layer of the second dipping end being a silicone rubber material [0011 & 0026]; a single rod (10) including a first protrusion (element 10 is a protrusion, see Fig 1) on an outer side wall of the rod (see Figs 1-3). A first end of the rod is directly connected with the connection end of the first head portion (see Figs 1-3), and a second end of the rod directly opposite the first end is directly connected to the second head portion with the single rod continuously extending from the first end to the second end and the protrusion extends from the first end to the second end of the rod so the protrusion is also located half-way between the first end and the second end of the rod and the rod is also made of silicone rubber [0011 & 0026] (see Figs 1-3). Tamaki discloses that the rod can take on a cylindrical shape [0040-0041] or any other shape [0032] and having a constant diameter along its entire length. 
Tamaki discloses the invention essentially as claimed except for the cylindrical rod having a central annular protrusion with a diameter greater than the first and second portions of the rod extending from the central protrusion and a holding tube including a second protrusion formed on a sidewall of the holding tube, the holding tube being sleeved on the outer side wall of the rod in a direction of an extension line of the rod between the first head portion and the second head portion without extending over the first dipping end of the first head portion and being at a fixed position relative to the rod via a friction/interference fitting with the first and second protrusions having a same protruding direction and being annular. 
Baker, however, teaches that it is old and well-known to provide cylindrical brush handles with an annular protrusion (24; Col 2, 60-67) halfway down the handle between its two ends (Col 2, 59-Col 3, 5), as well as to provide these brush handles with a flexible holding tube (12; Col 3, 14-30) that can interference fit over the central protrusion (Col 3, 14-30 & 42-60) and the holding tube (12) can be optionally slid over the brush applicator when the brush applicator is not in use in order to protect the bristles when the applicator is not in use (Col 3, 30-42; see Fig 1), which requires the holding tube have an inner diameter less than the outer diameter of the rod to provide for this interference fitting. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of Tamaki, by providing it with the annular protrusion in a center of the handle and a flexible holding tube that interference fits over the annular protrusion in view of Baker in order to allow a user to optionally cover either of the applicators when the other applicator is in use thereby protecting the applicator not being used and to allow for easier gripping of the handle during use. 
Modified Tamaki discloses the invention essentially as claimed except for the flexible holding tube having a central annular protrusion when not connected to the handle of the applicators. Gueret, however, teaches providing double sided makeup applicators (12, see Fig 2) with a flexible silicone holding sleeve (4) [0096] and teaches that such central holding sleeves can be provided with a basic cylindrical shape (see Fig 4) or with a mutually tapered shape (see Fig 8) or with a shape including a central annular bulge on a sidewall thereof (see Fig 9). So Gueret teaches that it is known to vary the shape of flexible holding tubes/sleeves to include shapes with a central annular protrusion. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Tamaki to include an outward bulge shape on the flexible holding sleeve in view of Gueret since Gueret teaches these shapes to be obvious variants and know for use in the art on cosmetic applicators. The proposed modification is to provide the handle of Tamaki in the tapered bulb shape taught by Baker and with a flexible sleeve having the bulge shape taught by Gueret, which results in the holding tube having its own annular bulge that aligns with the annular bulge on the handle as claimed. 
Claims 21 and 28: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. 
Claims 22 and 29: the proposed modification results in the first protrusion being the only protrusion on the rod and the rod including a first cylindrical portion extending between the first protrusion and the first rod end and having a first diameter illustrated as equal to a diameter of a second cylindrical portion extending between the second end of the rod and a second end of the first protrusion with the protrusion having a diameter greater than the first and second diameters of the first and second cylindrical portions, respectively, because the proposed modification is to provide the rod/handle portion of Tamaki with the shape/arrangement disclosed by Baker and Baker teaches two smaller diameter cylindrical portions of the handle projecting from both ends of the first protrusion (see Fig 1). So the proposed modification teaches these limitations. 
Claims 23 and 30: the proposed modification results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker. 
Claims 24: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. The proposed modification also results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker.
Claims 25-26 and 31: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod when the holding tube is positioned over the first protrusion. The proposed modification also results in an outer surface of the rod having a shape that is the same as an outer surface of the holding tube when the holding tube is slid/stretched over the first protrusion because this is taught by Baker. The proposed modification also results in the first protrusion being the only protrusion on the rod and the rod including a first cylindrical portion extending between the first protrusion and the first rod end and having a first diameter and a second cylindrical portion extending between the second end of the rod and a second end of the first protrusion with the protrusion having a diameter greater than the first and second diameters of the first and second cylindrical portions, respectively, because the proposed modification is to provide the rod/handle portion of Tamaki with the shape/arrangement disclosed by Baker and Baker teaches two smaller equal diameter cylindrical portions of the handle projecting from both ends of the first protrusion (see Fig 1). So the proposed modification teaches these limitations.
Claim(s) 1, 12, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP 2014121444) in view Blauer (US 7234205). 
Claims 1 and 12: Tamaki discloses a silicone makeup/smudge brush (see Figs 1-3) comprising: a first head portion (11) comprising a first dipping end and a connection end, a surface layer of the first dipping end being a silicone rubber [0011 & 0026] material layer that can be dipped in eye shadow if so desired; a second head portion (12) comprising a second dipping end and a surface layer of the second dipping end being a silicone rubber material [0011 & 0026]; a single rod (10) including a first protrusion (element 10 is a protrusion, see Fig 1) on an outer side wall of the rod (see Figs 1-3). A first end of the rod is directly connected with the connection end of the first head portion (see Figs 1-3), and a second end of the rod directly opposite the first end is directly connected to the second head portion with the single rod continuously extending from the first end to the second end and the protrusion extends from the first end to the second end of the rod so the protrusion is also located half-way between the first end and the second end of the rod and the rod is also made of silicone rubber [0011 & 0026] (see Figs 1-3). Tamaki discloses that the rod can take on a cylindrical shape [0040-0041] or any other shape [0032]. 
Tamaki discloses the invention essentially as claimed except for a holding tube including a second protrusion formed on a sidewall of the holding tube, the holding tube being sleeved on the outer side wall of the rod in a direction of an extension line of the rod between the first head portion and the second head portion without extending over the first dipping end of the first head portion and being at a fixed position relative to the rod via a friction/interference fitting with the first and second protrusions having a same protruding direction and being annular. 
Blauer, however, teaches providing handles of handheld tools with a flexible silicone holding sleeve (Col 5, 1-10) and both the handles and the holding sleeves can come in a variety of different shapes including substantially cylindrical (see Figs 8 & 30) or each with a central annular bulge (see Fig 20). In other words, Blauer teaches that a substantially cylindrical handle with a substantially cylindrical holding sleeve is equivalent to a handle with a central annular protrusion and a corresponding holding sleeve with a central annular protrusion (see Fig 20) and teaches providing handles with a flexible silicone (Col 5, 1-10) holding sleeve (1950) in order to reduce slippage during use and reduce hand fatigue (Col 1, 35-40). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handheld device of Tamaki by providing the handle with a central annular bulge and a corresponding flexible silicone sleeve with a corresponding central annular bulge in view of Blauer in order to reduce slippage during use and reduce hand fatigue when using the device. The proposed modification is to alter the handle shape of Tamaki to have a central annular bulge as taught by Blauer to be an equivalent handle shape known in the art for handheld tools and to provide the handle of Tamaki with a flexible holding tube with a corresponding annular bulge and the sleeve friction fit over the handle and its annular bulge in view of Blauer to improve grip of the device and reduce hand fatigue. 
Claims 21: the proposed modification would result in the first protrusion being aligned with the second protrusion such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod. 
Claims 23-24: the proposed modification teaches an outer surface of the rod (1925 of Fig 20 of Blauer) having a first shape that is the same as the shape of the holding tube (1950, Fig 20 of Blauer) and the first protrusion (central bulge of 1925) aligning with the second protrusion of the holding tube (central bulge of 1950) such that a center of the first protrusion in the direction of the extension of the rod directly aligns with a center of the second protrusion in the direction of the extension of the rod with the outer surface of the rod having the same shape as the outer shape of the holding tube. 
Response to Arguments
Applicant’s arguments filed 7/27/22 have been considered but are not persuasive. 
Applicant argues that Tamaki fails to teach a protrusion at a central portion of the handle; however, Baker is used for teaching that providing such a central annular protrusion on the handle of a brush is old and well-known. Furthermore, Tamaki discloses the handle to have a thickness greater than the applicator heads, which constitutes a protrusion. While applicant disagrees that an increased thickness constitutes a “protrusion”, this is the definition of a protrusion. The fact that Tamaki indicates this protrusion can be omitted if desired, does not preclude Tamaki from teaching it. Additionally, the modification is to provide the protrusion disclosed by Baker as well as the flexible sleeve of Baker, so Tamaki is not required to teach these limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that the tube of Baker does not “include a protrusion”; however, the tube is flexible and reversibly takes on the shape of whatever it is attached to, so being attached to a handle with protrusion (24, Fig 1A) would result in the tube also including the protrusion because the tube would stretch over the protrusion of the handle thereby meeting the claim limitations. 
Applicant then argues that Gueret fails to disclose a “continuous brush handle”; however, this argument is not persuasive because teaching removable receptacle joined to a pair of applicators does not preclude the handle from being “continuous” as illustrated in the annotated figure. 
Applicant’s claims recite “comprising” and not “consisting of”, so Gueret is permitted to teach receptacles and other additional structure not in applicant’s claims because that is how the claim is constructed. 
Applicant then argues that a gel sheath does not form an “interference fit”, this is not persuasive because something that fits snugly onto another thing constitutes an interference fit and that is precisely what the gel sleeve of Blauer is.

    PNG
    media_image1.png
    356
    571
    media_image1.png
    Greyscale

Applicant then argues the newly presented limitations, which have been addressed in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772